Citation Nr: 1216649	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to an initial, compensable disability rating for service-connected patellofemoral syndrome with degenerative joint disease affecting the left knee.  

3.  Entitlement to an initial, compensable disability rating for service-connected patellofemoral syndrome with degenerative joint disease affecting the right knee.  

4.  Entitlement to an initial, compensable disability rating for service-connected partial urethral obstruction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1979 and from May 2005 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, denied service connection for skin rashes and shin splits but granted service connection for partial urethral obstruction and patellofemoral syndrome affecting the left and right knee.  

The Veteran perfected an appeal as to the denial of service connection for skin rashes and shin splints, as well as the disability ratings assigned to his service-connected urethral obstruction and bilateral knee disabilities.  See May 2009 Notice of Disagreement and January 2010 VA Form 9.  

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file.  At the June 2011 hearing, the Veteran withdrew his appeal as to the issue of service connection for shin splits.  See June 2011 Central Office Hearing transcript on page 3 (Acting Judge: "Prior to going on the record, the [V]eteran has indicated he wants to withdraw the issue of service connection for bilateral shin splints.  Is that correct, Mr. N[]?"  Veteran: "Yes.").  Therefore, that issue is no longer before the Board and this decision will only address the issues reflected on the first page of this decision.  

The Board notes that following the June 2011 Central Office hearing, the Board had been unable to find the tape recording and the written transcription of the hearing.  In August 2011, the Board informed the Veteran of this and offered him another opportunity to have a hearing before the Board.  See letter.  That same month, the Veteran responded, stating that he wanted another hearing.  See response.  Fortunately, the hearing transcript was subsequently located and has been associated with the claims file.  In November 2011, the Board contacted the Veteran to inform him of this and that he would not need a new hearing.  See VA Form 119, Report of Contact.  Because the June 2011 hearing transcript has been located, the Board finds that the Veteran's request for a new Board hearing has been withdrawn.


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's current skin disability, specifically diagnosed as pruritis, was incurred during active military service.  

2.  The most competent, credible, and probative evidence of record reflects that the Veteran's service-connected left and right knee patellofemoral syndrome is manifested by objective evidence of mild tenderness to palpation along the inferior patella tendons.  The Veteran is able to demonstrate normal range of motion from zero to 140 degrees bilaterally, and there is no evidence of additional limitation due to pain, weakness, lack of endurance, or incoordination after repetitive use.  There is also no evidence of abnormal ligamentous involvement or evidence of neurologic or vascular abnormality.  There is competent and credible lay evidence that the Veteran experiences painful motion in each knee, which requires that he wear a brace on each knee and causes difficulty with prolonged walking and standing.  

3.  The most competent, credible, and probative evidence of record reflects that the Veteran's service-connected partial urethral obstruction disability is manifested by problems urinating, including problems with urinating in a "Y shape," having blood in his urine, and difficulty controlling the direction of urine.  The evidence reflects that the Veteran's disability is manifested by urinary frequency four days a week that is characterized by awakening to use the restroom about two to three times a night.  There is no evidence of other genitourinary symptoms, including urinary hesitancy, or that the Veteran has required dilation or drainage procedures, urinary catheterization, or hospitalization.  


CONCLUSIONS OF LAW

1.  After resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's current skin disability was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The schedular criteria for separate 10 percent ratings for service-connected patellofemoral syndrome affecting the left and right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2011).

3.  The schedular criteria for a 10 percent rating for service-connected partial urethral obstruction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7599-7518 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in January 2008, prior to the initial unfavorable rating decision in May 2008, of the evidence and information necessary to substantiate his increased rating claim (i.e., evidence that his service-connected disability had increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  The letter also advised him of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As such, the Board concludes that all required notice has been provided to the Veteran.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA outpatient treatment records dated from 2008 to 2011.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.   The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.  

In addition to the foregoing, the Veteran was provided with a VA/QTC examination in January 2008, and there is no indication or allegation that the examination was inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection for certain chronic disorders, including arthritis, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following active service.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has asserted that service connection for a skin disability is warranted because his current skin disability began during military service and he has received treatment for this disability since that time.  At the June 2011 hearing, he testified that, during service, he suffered from scaling and itching of the skin, particularly after taking a shower.  He testified that the condition continues today and lasts about five to fifteen minutes.  

In support of his claim, the Veteran has submitted lay statements from two individuals with whom he served during active service, which state that they often saw him rubbing on his skin furiously, that the Veteran told them he had an allergy to water and needed something for his skin, and that he received treatment for various conditions during service, including a skin condition.  See lay statements from W.M. and W.A.  The evidentiary record also contains a lay statement from S.W., which reflects that she has known the Veteran since 2004 and she has observed him itching uncontrollably after taking showers, which resolves itself after 20 to 30 minutes.  See lay statement from S.W.  

The service treatment records (STRs) reflect that the Veteran's skin was normal at his entrance examination in December 1975.  However, in June 1978, the Veteran began complaining of a rash on his shoulders, chest, and back.  The Veteran's rash was variously diagnosed as papular pustules, possibly scabies, and recurrent dermatitis.  See STRs dated July and August 1978.  At the examination conducted at the end of the Veteran's first period of active service, his skin was normal and he denied having any skin diseases.  See July 1979 Report of Medical Examination.  However, STRs from the Veteran's second period of active service reflect that he continued to seek treatment for itching all over, including after showering, which he reported resolved on its own without medication.  The Veteran's condition was diagnosed as chronic, generalized pruritis.  See STRs dated December 2005 and September 2007.  

As noted, the Veteran has reported that his skin disability has continued since service to the present time.  While the Veteran has not submitted or identified any medical evidence which documents treatment for continued skin problems after service, the Board notes that the Veteran is competent to report the onset, nature, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds that the Veteran's testimony at the June 2011 hearing was credible and that he has provided consistent statements regarding his skin disability throughout the pendency of this claim and appeal, as well as a lay statement from S.W. which corroborates his report of continued skin problems since 2004.  As such, the Board finds there is competent and credible lay evidence of continuity of symptomatology following service.  

The post-service medical evidence of record reflects that, in September 2008, the Veteran sought treatment for skin itching, which was diagnosed as pruritis.  Subsequent treatment records show that the Veteran's diagnosis of pruritis has been continued, and that he has also been diagnosed with xerosis.  See VA outpatient treatment records dated November 2008 and June 2011.  

The Veteran was afforded a VA/QTC examination in January 2008 in order to determine if he had a current skin disability that is related to his military service.  At that examination, the Veteran reported having recurrent episodes of dry skin since December 2005.  He reported that the condition is intermittent and was last present about a year prior.  Objective examination of the Veteran's skin did not reveal any evidence of skin disease.  As such, the examining physician stated that there was insufficient pathology to render a diagnosis of a skin condition, as it had resolved.  Accordingly, the January 2008 examining physician did not render an opinion as to the etiology of the Veteran's skin disability.  In fact, the Board notes that there is no medical evidence or opinion of record that addresses the likely etiology of the Veteran's current skin disability.  

Nevertheless, the Board finds that the preponderance of the evidence raises a reasonable doubt as to whether the Veteran's current skin disability is related to his military service.  Indeed, as noted above, the evidentiary record contains competent and credible lay and medical evidence which shows that the Veteran suffered from itching skin during service, particularly after taking a shower, and that he was diagnosed with pruritis at that time.  There is also competent and credible lay evidence of continuity of skin symptomatology following service.  Moreover, the Board notes that the post-service treatment records show that the Veteran has been diagnosed with and treated for pruritis during the pendency of this claim and appeal.  In this regard, the Board finds probative that the preponderance of the evidence establishes that the Veteran has suffered from a skin disability that is manifested by similar symptomatology and resulted in the same diagnosis, i.e., pruritis, during and since service.  

Therefore, while no medical professional has specifically related the Veteran's current skin disability to his military service, the Board finds the preponderance of the evidence raises a reasonable doubt as to whether the current skin disability is related to his military service.  As such doubt is resolved in favor of the Veteran, his claim of service connection for a skin disability may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Rating Claims

In a rating decision dated May 2008, the RO granted service connection for several disabilities, including patellofemoral syndrome affecting the left and right knees and partial urethral obstruction, and assigned separate noncompensable (zero percent) disability ratings to each disability, effective September 20, 2007.  

The Veteran has disagreed with the disability ratings assigned to his service-connected bilateral knee and urethral obstruction disabilities, which is the basis of the current appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion, but these diagnostic codes do not subsume the regulations.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, supra.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Left and Right Knee Disabilities

As noted, the Veteran's service-connected left and right knee patellofemoral syndrome disabilities are separately rated noncompensable (zero percent) under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  

Patellofemoral syndrome is not listed on the Rating Schedule, and the RO assigned DC 5010-5260 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  

The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71, DC 5010, which provides that arthritis due to trauma, substantiated by x-ray findings will be rated as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis substantiated by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  

In the absence of limitation of motion, a 20 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See Id.  

Limitation of motion of the knee is rated under DCs 5260 and 5261.  Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.  

The relevant evidence in this case consists of VA outpatient treatment records dated from 2008 to 2011, a January 2008 VA/QTC examination, and testimony from the June 2011 Central Office hearing.  This evidence, particularly the January 2008 examination and June 2011 hearing transcript, contains information with respect to the severity of the Veteran's service-connected bilateral knee disability, including the functional impairment caused thereby and the effect his disability has on his ability to work.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's bilateral knee disability and, thus, the examination is considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's bilateral knee disability.  

Review of the pertinent evidence reveals that the Veteran's service-connected bilateral knee disability is manifested by subjective complaints of pain and soreness with any type of heavy use, such as prolonged walking or standing.  He has also reported experiencing achiness and tenderness in his knees, although he has also reported being able to run short distances.  See January 2008 VA/QTC examination; VA outpatient treatment records.  

The objective evidence of record reflects that the Veteran's knees have normal appearance, with no effusion, tenderness, weakness, guarding, subluxation, swelling, or ankylosis.  There is, however, mild tenderness to palpation along the inferior patella tendons.  The Veteran is able to demonstrate normal range of motion from zero to 140 degrees bilaterally, and there is no evidence of additional limitation due to pain, weakness, lack of endurance, or incoordination after repetitive use.  There is also no evidence of abnormal ligamentous involvement or evidence of neurologic or vascular abnormality.  X-rays of the Veteran's knees are normal.  See January 2008 VA/QTC examination; VA outpatient treatment records.  

Despite the foregoing evidence, the Veteran has consistently reported experiencing pain in his bilateral knees, which has required that he wear a brace on each knee.  At the June 2011 hearing, the Veteran reported that he has pain with movement of each knee.  The Veteran is competent to report his symptoms and his report of constant, painful motion is considered credible.  

In evaluating the Veteran's claim under DC 5010-5260, the Board notes that the Veteran has demonstrated normal range of motion from zero to 140 degrees throughout the pendency of this appeal.  The Board also notes that there is no x-ray evidence showing that the Veteran's service-connected left and right knee disabilities involve two or more major or minor joint groups.  Therefore, a compensable disability rating is not warranted based upon arthritis or limitation of motion under DCs 5010, 5260 and 5261.  

The Board has considered the Veteran's bilateral knee disability under all potentially applicable diagnostic codes.  However, the evidence does not show that the Veteran experiences ankylosis, as he is able to demonstrate movement in both knees.  In addition, the evidence does not show that he suffers from recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  Therefore DCs 5256, 5257, 5258, 5259, 5262, and 5263 are not for application in this case.  

Nevertheless, the Board finds that separate 10 percent disability ratings are warranted for each knee disability based upon the functional loss experienced by the Veteran due to painful motion.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Thus, while the Veteran has not demonstrated limitation of motion in his left and right knees, there is competent and credible lay evidence that he experiences painful motion bilaterally, which requires that he wear a brace on each knee and causes difficulty with prolonged walking and standing.  Therefore, the Board finds that the Veteran experiences periarticular pathology as productive of disability, which entitles him to the minimum compensable rating for the joint; here, a 10 percent rating for each knee.  38 C.F.R. § 4.59.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca, supra, require consideration of the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain.  

In evaluating the Veteran's right knee under the criteria of DeLuca, supra, the Board notes that the Veteran has reported having rare flare-ups of increased pain.  However, the Board notes that the 10 percent rating assigned herein contemplates the Veteran's functional loss due to painful motion.  There is no lay or medical evidence of record that shows the Veteran's flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the evidence supports the grant of separate 10 percent disability ratings for service-connected patellofemoral syndrome affecting the left and right knee based upon periarticular pathology productive of painful motion.  The lay and medical evidence of record has been consistent throughout the pendency of this appeal with respect to the severity of the Veteran's service-connected bilateral knee disability and, thus, a staged rating is not warranted.  In making this determination, all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert, 1 Vet. App. at 55.  

Urethral Obstruction

The Veteran's service-connected partial urethral obstruction is currently rated noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.115b, DC 7599-7518, effective September 20, 2007.  

Partial urethral obstruction is not listed on the Rating Schedule, and the RO assigned DC 7599-7518 pursuant to the provisions of 38 C.F.R. § 4.27 noted above.  The RO determined that the most closely analogous diagnostic code is DC 7518, which provides that stricture of the urethra should be rated as voiding dysfunction.  38 C.F.R. § 4.115a provides that voiding dysfunction should be rated based upon the particular condition as urine leakage, frequency, or obstructed voiding.  

The relevant evidence in this case consists of VA outpatient treatment records dated from 2008 to 2011, a January 2008 VA/QTC examination, and testimony from the June 2011 Central Office hearing.  This evidence is considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's urethral obstruction disability as it contains information and evidence regarding the disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  

Review of the pertinent evidence reveals that the Veteran's service-connected urethral obstruction disability is manifested by problems urinating, including problems with urinating in a "Y shape" and having blood in his urine.  See January 2008 VA/QTC examination report; VA outpatient treatment records; Central Office hearing transcript.  The Veteran testified that he has difficulty controlling the direction of urine, particularly in the morning, and that he has to manipulate his penis in order to control his urine stream.  He also testified that he urinates more at night and that, about four out of seven days, he gets out of bed to use the restroom about two to three times a night.  The Veteran has consistently denied experiencing other genitourinary symptoms, including urinary hesitancy, and the evidence reflects that, during the pendency of this claim, he has not required dilation or drainage procedures, urinary catheterization, or hospitalization.  

Based on the foregoing evidence, the Board finds that the Veteran's service-connected urethral obstruction is more appropriately rated as urinary frequency.  Indeed, there is no evidence that the Veteran requires the use of absorbent materials or other appliances, that he has required dilation or catheterization, or that he has suffered from recurrent urinary tract infections.  Therefore, the rating criteria used to evaluate urine leakage and obstructed voiding are not appropriate in this case.  See 38 C.F.R. § 4.115a.  

Urinary frequency warrants a 10 percent rating with daytime voiding interval between two and three hours or; awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or; awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding interval less than one hour or; awakening to void five or more times per night.  See 38 C.F.R. § 4.115a.  

In applying the facts to the rating criteria listed above, the Board finds that the most competent, credible, and probative evidence supports the grant of a 10 percent rating for service-connected partial urethral obstruction.  Indeed, as noted, the Veteran testified that his disability causes him to use the restroom approximately two to three times a night.  While there is no objective evidence documenting the severity of the Veteran's reported nocturia, the Board notes that the Veteran is competent to report his symptoms and that his testimony regarding such is considered credible.  In addition, the Board notes that a September 2008 VA treatment record notes that he reported experiencing nocturia, albeit only once a night.  

Therefore, after resolving all doubt in favor of the Veteran, the Board finds that a 10 percent disability rating is warranted for service-connected partial urethral obstruction manifested by urinary nighttime frequency two to three times a night.  A higher rating is not warranted, however, because the preponderance of the evidence does not reflect that the service-connected urethral obstruction disability is manifested by daytime voiding in one or two hour intervals or nighttime urinary frequency more than three times a night.  See 38 C.F.R. § 4.115a.  

The Board has considered the Veteran's urethral obstruction disability under all potentially applicable diagnostic codes.  However, as noted, the evidence does not show that his disability is manifested by voiding dysfunction or obstructed voiding which warrants a compensable rating based upon such symptomatology.  The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other DCs that provide a basis to assign a disability rating higher than the 10 percent rating assigned herein.  

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the evidence supports the grant of a 10 percent disability rating for service-connected partial urethral obstruction due to nighttime urinary frequency.  The lay and medical evidence of record has been consistent throughout the pendency of this appeal with respect to the severity of the Veteran's service-connected urethral obstruction disability and, thus, a staged rating is not warranted.  In making this determination, all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert, supra.

Final Considerations

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's bilateral knee and urethral obstruction disabilities are fully contemplated by the schedular rating criteria.  In particular, the Veteran's painful bilateral knee motion and nighttime urinary frequency is contemplated by the regulations and rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's bilateral knee or urethral obstruction disabilities during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence reflects that the Veteran maintains employment at the Sanitation Department for the city, and that he does not have any problems performing his job.  Therefore, the Board finds that the evidence does not show that the Veteran is unemployable due to his service-connected bilateral knee or urethral obstruction disabilities and that any affect his service-connected disabilities have on his employability is contemplated by the disability ratings assigned herein.  Therefore, further discussion of a TDIU is not necessary.  


ORDER

Entitlement to service connection for a skin disability is granted.  

Entitlement to a 10 percent rating for service-connected patellofemoral syndrome affecting the left knee is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a 10 percent rating for service-connected patellofemoral syndrome affecting the right knee is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a 10 percent rating for service-connected partial urethral obstruction is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


